Moyer, C.J.,
dissenting.
{¶ 16} I respectfully dissent from the sanction imposed on respondent by the majority. The violation of DR 5-103(B) and the aggravating factors present in this case warrant an actual suspension from the practice of law. Respondent provided financial support to clients for living expenses in violation of the Disciplinary Rules. DR 5-103(B). The disciplinary hearing panel also found two aggravating factors. First, during the disciplinary process, respondent engaged in a deceptive practice by giving guarded testimony regarding his motivation for *135providing the money to the client. While he admitted that he gave the client money to provide her with financial support, he still attempted to claim that it was payment for appearing in a commercial. We have stated previously that an actual suspension should be imposed for a “ ‘continuing course of deceit and misrepresentation designed to cover up’ wrongdoing.” Cincinnati Bar Assn. v. Farrell, 119 Ohio St.3d 529, 2008-Ohio-4540, 895 N.E.2d 800, ¶21, quoting Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 190, 658 N.E.2d 237. While respondent’s guarded testimony certainly does not amount to a continuing course of deceit and misrepresentation, it is a factor that supports an actual suspension.
Ellen S. Mandell, Bar Counsel, and Brian P. Riley, for relator.
Joseph E. Rutigliano, for respondent.
{¶ 17} Second, respondent has previously been disciplined by this court for violations of DR 2-106(A), 5-105(A), and 5-105(B) when he collected a clearly excessive fee and represented two clients with conflicting interests. We imposed a six-month stayed suspension, an order from which I dissented, preferring not to stay the suspension. Cleveland Bar Assn. v. Podor (1995), 72 Ohio St.3d 40, 647 N.E.2d 470. An attorney’s “prior disciplinary record reinforces [a] decision to impose an actual suspension” because “ ‘[p]rior disciplinary offenses shall be considered as a factor that may justify an increase in the degree of discipline * * * for subsequent misconduct.’ ” Disciplinary Counsel v. King (1996), 74 Ohio St.3d 612, 614, 660 N.E.2d 1160, quoting Gov.Bar R. V(6)(C).
{¶ 18} The presence of both of the above aggravating factors here, along with respondent’s violation of DR 5-103(B), makes an actual suspension appropriate. I would adopt the relator’s recommendation of a six-month suspension.
O’Connor, J., concurs in the foregoing opinion.